       Case 5:20-cv-08324-SVK Document 49 Filed 02/17/21 Page 1 of 33



 1    Warren Postman (#330869)
        wdp@kellerlenkner.com
 2    Jason Ethridge (pro hac vice)
 3     jason.ethridge@kellerlenkner.com
      KELLER LENKNER LLC
 4    1300 I Street, N.W., Suite 400E
      Washington, DC 20005
 5    Phone: (202) 918-1123
      Facsimile: (312) 971-3502
 6
     Attorneys for Plaintiffs TopDevz, LLC, and
 7   Noirefy, Inc.
 8    (Additional counsel listed on signature page)
 9

10                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
11                                    SAN JOSE DIVISION

12   TOPDEVZ, LLC, and NOIREFY, INC.,                 )   Case No.: 5:20-cv-08324-SVK
     individually and on behalf of all others         )
13                                                        FIRST AMENDED CLASS ACTION
     similarly situated,                              )   COMPLAINT
14                                                    )
                         Plaintiffs,                  )      1. Violation of California’s Unfair
15                                                    )         Competition Law
            vs.                                       )
16                                                    )      2. Fraudulent Misrepresentation
17   LINKEDIN CORPORATION,                            )
                                                             3. Fraudulent Concealment
                                                      )
18                       Defendant.                   )      4. Negligent Misrepresentation
                                                      )
19                                                    )      5. Breach of Implied Duty to Perform
                                                      )         with Reasonable Care
20
                                                      )
21                                                    )      6. Breach of Implied Covenant of Good
                                                      )         Faith and Fair Dealing
22                                                    )
                                                             7. Accounting
                                                      )
23                                                    )   DEMAND FOR JURY TRIAL
24                                                    )

25

26

27

28


                           FIRST AMENDED CLASS ACTION COMPLAINT
       Case 5:20-cv-08324-SVK Document 49 Filed 02/17/21 Page 2 of 33



 1          Plaintiffs TopDevz, LLC and Noirefy, Inc., individually and on behalf of all others

 2   similarly situated, bring this First Amended Class Action Complaint and Demand for Jury Trial

 3   against Defendant LinkedIn Corp. Plaintiffs allege the following upon personal knowledge as to

 4   their own acts and experiences, and as to all other matters upon information and belief, including

 5   investigation conducted by their attorneys.

 6                                  NATURE OF THE COMPLAINT

 7          1.      LinkedIn operates an online platform that allows individuals to monitor, maintain,

 8   and expand their professional networks. One of LinkedIn’s primary sources of revenue is charging

 9   advertisers for the opportunity to place advertisements on its platform. The overwhelming majority

10   of LinkedIn advertisers are small businesses.

11          2.      Like most digital advertising platforms, LinkedIn advertisements are sold through

12   auctions. Digital advertisers base their spending on the extent to which ads are viewed and engaged

13   with by their desired viewers, or “audience.” As a result, the amount advertisers are willing to bid

14   for ads is tied directly to the quality of the audience and the audience engagement that a platform

15   can provide.

16          3.      LinkedIn does not allow the public or advertisers to see the precise composition of

17   the audience or level of engagement they are purchasing from LinkedIn, so advertisers must instead

18   rely on LinkedIn’s reporting about users’ interactions with advertising on the platform.

19          4.      LinkedIn’s form contracts go so far as to ban advertisers from disclosing information

20   about LinkedIn’s ad metrics or the corresponding ad pricing. Advertisers on LinkedIn’s platform

21   are therefore entirely dependent on LinkedIn for accurate metrics so that they can analyze how ad

22   campaigns perform, and whether and how much to spend on additional campaigns.

23          5.      Abusing that position of trust, LinkedIn has systematically distorted its audience and

24   engagement metrics to its own benefit, at its advertisers’ expense. These distortions have inflated

25   the price of LinkedIn advertising for years.

26          6.      LinkedIn’s distortions took multiple forms. For example, the company recently

27   admitted that, for more than two years, it overstated the amount of time users spend watching paid

28   video advertisements, the overall number of video “views,” and the number of times certain


                           FIRST AMENDED CLASS ACTION COMPLAINT
       Case 5:20-cv-08324-SVK Document 49 Filed 02/17/21 Page 3 of 33



 1   advertisements appear in front of a LinkedIn user. Each of these exaggerations inflated the prices

 2   advertisers paid LinkedIn.

 3          7.      But the problems with LinkedIn’s ad metrics are far broader than inaccurate data

 4   about video advertising, which represents only a small fraction of the advertising on LinkedIn.

 5   LinkedIn also routinely counts views of advertising (known as “impressions”) and interactions with

 6   advertising (“clicks”) that LinkedIn knows are generated by fake accounts and automated “bots”

 7   rather than actual users, in addition to other instances of non-genuine engagement with ads placed

 8   on LinkedIn such as obviously accidental misclicks. And LinkedIn reports these impressions and

 9   clicks as legitimate even though LinkedIn can tell and should know, through users’ behavior, that

10   the clicks were unintentional or that they were actually generated by automated means.

11          8.      LinkedIn overstated ad metrics at every stage of the advertising process, and

12   prevented advertisers from realizing as much. LinkedIn’s inflated metrics induced advertisers into

13   contracting to place ads on LinkedIn’s platform, contracts those advertisers would not have entered

14   into at the prices charged had LinkedIn accurately reported its ad metrics.

15          9.      LinkedIn’s delivery of inaccurate metrics to its advertisers violates California’s

16   prohibition on unlawful, unfair, and fraudulent business practices; constitutes common-law

17   fraudulent misrepresentation and concealment, and negligent misrepresentation; breaches the

18   implied covenants and duties accompanying LinkedIn’s advertising contracts; and calls for an

19   accounting.

20          10.     LinkedIn’s misconduct has allowed it to systematically inflate the price of

21   advertising on its platform, to its benefit and its advertisers’ substantial detriment. LinkedIn

22   collected premium prices because it markets itself as an online network that delivers ads to high

23   quality professional audiences. Advertisers reasonably expected that LinkedIn would accurately

24   convey the composition and engagement of that premium audience. LinkedIn would not have been

25   able to collect, and Plaintiffs and Class members would not have paid, the same premium prices

26   for LinkedIn advertising if LinkedIn had not used inflated metrics.

27          11.     LinkedIn’s systemically inflated ad metrics and inflated advertising costs are also

28   damaging to the public and the economy. Digital advertising is one of the largest expenditures for

                           FIRST AMENDED CLASS ACTION COMPLAINT
                                            2
         Case 5:20-cv-08324-SVK Document 49 Filed 02/17/21 Page 4 of 33



 1   modern businesses and is especially burdensome for small businesses. Without accurate ad metrics,

 2   businesses cannot assess their return on ad spending, which inhibits those businesses from making

 3   informed decisions. Paying inflated advertising costs on LinkedIn also leaves advertisers with less

 4   money to spend on other aspects of their businesses, including the content and quality of their ads

 5   (which diminishes LinkedIn users’ experience on the platform), and their product and service

 6   offerings, which diminishes overall consumer welfare.

 7             12.    Plaintiffs have suffered substantial economic injury as a result of LinkedIn’s

 8   violations of law. This action seeks recovery for advertisers’ monetary losses and appropriate

 9   equitable relief to remedy LinkedIn’s unlawful conduct.

10                                                 PARTIES

11   A. Defendant

12             13.    LinkedIn is a Delaware corporation headquartered at 10000 W. Maude, Sunnyvale,

13   CA 94085.

14             14.    LinkedIn’s social network focuses on professional connections. It claims it has over

15   740 million members in more than 200 countries and territories worldwide, including executives

16   from every Fortune 500 company.1

17             15.    LinkedIn itself has over 10,000 employees and offices worldwide.

18   B. Plaintiffs

19             16.    TopDevz is a California limited liability company headquartered in Sacramento,

20   California.
21             17.    Noirefy is a Delaware corporation headquartered in Chicago, Illinois.
22                          JURISDICTION, VENUE, AND CHOICE OF LAW
23             18.    This Court has subject matter jurisdiction pursuant to the Class Action Fairness Act

24   of 2005, 28 U.S.C. § 1332(d)(2), because Plaintiffs are pursuing a class action under Rule 23 of the

25   Federal Rules of Civil Procedure that includes claims asserted on behalf of a nationwide class

26

27

28   1
         About LinkedIn, https://about.linkedin.com/ (last accessed: Feb. 15, 2021).
                             FIRST AMENDED CLASS ACTION COMPLAINT
                                              3
         Case 5:20-cv-08324-SVK Document 49 Filed 02/17/21 Page 5 of 33



 1   including citizens from states other than California. The Class includes hundreds of thousands of

 2   members and the amount in controversy exceeds $5 million.

 3           19.     This Court has personal jurisdiction over LinkedIn because the company is

 4   headquartered in California. LinkedIn also conducted substantial business from which the claims

 5   in this case arise in California and has agreed to personal jurisdiction in this Court.

 6           20.     Venue is appropriate under 28 U.S.C. § 1391 because LinkedIn is headquartered in

 7   this judicial district, LinkedIn has engaged in substantial business within this district that gives rise

 8   to the claims in this case, and the parties have agreed by contract to venue in this district.

 9           21.     LinkedIn’s form contract with all advertisers, the “LinkedIn Ads Agreement,”

10   provides that it “is governed by the laws of the State of California, and any action or proceeding

11   (including those arising from non-contractual disputes or claims) related to this Ads Agreement

12   will be brought in a federal court in the Northern District of California.”2

13                                   INTRADISTRICT ASSIGNMENT

14           22.     This action is properly assigned to the San Jose Division of this District under Civil

15   Local Rule 3-2(c) and (e), because LinkedIn is headquartered, and a substantial part of the events

16   that give rise to the claim occurred, in Santa Clara County, which is served by the San Jose Division.

17                                             BACKGROUND

18   A. LinkedIn Ad Campaigns

19           23.     LinkedIn claims to be the world’s largest online professional network and was

20   purchased by Microsoft Corporation in 2016 for $26 billion. LinkedIn’s platform aggregates the
21   profile information of well over half a billion professionals, their interrelationships, their posts, and
22   their cross-endorsements. LinkedIn’s User Agreement states that the purpose of its service is to
23   “promote economic opportunity” and provide a place for professionals “to meet, exchange ideas,
24   learn, and find opportunities.”3
25

26
     2
       LinkedIn Ads Agreement, at § 9, LinkedIn (July 16, 2020), https://www.linkedin.com/legal/sas-
27   terms, attached as Exhibit C.
     3
       LinkedIn User Agreement, LinkedIn (Aug. 11, 2020), https://www.linkedin.com/legal/user-
28   agreement.
                            FIRST AMENDED CLASS ACTION COMPLAINT
                                             4
         Case 5:20-cv-08324-SVK Document 49 Filed 02/17/21 Page 6 of 33



 1           24.    One of LinkedIn’s primary sources of revenue is charging advertisers for the

 2   opportunity to place advertisements on the LinkedIn platform. Because advertising on LinkedIn

 3   allows businesses to target their ads to engaged professionals, LinkedIn is able to charge a

 4   significant price premium over other social media platforms.

 5           25.    LinkedIn tells digital advertisers that its hundreds of millions of professional users

 6   “are the decision makers, influencers, and leaders of today and tomorrow – the people you want to

 7   target, all in one place.”4 LinkedIn claims that its users “are not just coming to LinkedIn in huge

 8   numbers; they’re engaging with a huge purpose . . . specifically to connect to networks, brands, and

 9   opportunities by engaging with high-quality content across the LinkedIn platform.” Id.

10           26.    LinkedIn likewise claims that it “is a platform enabling sophisticated marketers to

11   forge relationships with these professionals,” making it “the go-to content publishing platform for

12   marketers.” Id. at 4. LinkedIn claims that advertisers have the ability to “reach a quality audience

13   in a professional context.” Id. (emphasis in original). The message to advertisers is explicit:

14   LinkedIn’s platform allows advertisers to target high-quality professional audiences.

15           27.    The overwhelming majority of LinkedIn advertisers are small businesses. These

16   advertisers have been willing to pay high advertising prices due to the ability to target high quality

17   and engaged professional audiences.

18           28.    As of October 2020, LinkedIn was projected to earn $1.70 billion in U.S. ad revenue

19   in 2020.5 This is an increase from the $1.39 billion in U.S. ad revenue that the company earned in

20   2019. In its most recent earnings release, Microsoft stated that LinkedIn revenue had increased
21   23%.6
22

23

24   4
       LinkedIn Corp., The Sophisticated Marketer’s Guide to LinkedIn, LinkedIn, 3 (2017),
     https://business.linkedin.com/content/dam/me/business/en-us/marketing-
25   solutions/cx/2017/pdfs/Sophisticated-Marketers-Guide-to-LinkedIn-v03.12.pdf, attached as
     Exhibit A.
26   5
       Jillian Ryan, Microsoft Reports Strong Growth for LinkedIn and Cloud Platform Azure in Q3
     2020, Business Insider (Oct. 29, 2020, 8:04 a.m.), https://www.businessinsider.com/microsoft-
27   shows-strong-growth-for-linkedin-azure-in-q3-2020-10.
     6
       Earnings Release FY21 Q2, Microsoft (Jan. 26, 2021), https://www.microsoft.com/en-
28   us/Investor/earnings/FY-2021-Q2/press-release-webcast.
                            FIRST AMENDED CLASS ACTION COMPLAINT
                                             5
         Case 5:20-cv-08324-SVK Document 49 Filed 02/17/21 Page 7 of 33



 1           29.    Advertisers can place several types of paid ads on LinkedIn, including LinkedIn

 2   Sponsored Content, which allows advertisers to place ad content (such as written ads or video ads)

 3   directly into users’ LinkedIn feeds.7 LinkedIn users engage with Sponsored Content by scrolling

 4   through their feed and either reading, viewing, or clicking on those advertisements.

 5           30.    Sponsored Content advertisements are purchased by digital advertisers through a

 6   “second-price auction.” In essence, a second-price auction is an auction in which the winning

 7   bidder pays $0.01 above the second highest bid in the auction. Second-price auctions incentivize

 8   advertisers to bid the highest amount they are willing to pay to show an ad to members of a targeted

 9   audience, knowing that they will only end up paying $0.01 more than then second-price bid.

10           31.    In addition to Sponsored Content ads, other types of paid LinkedIn advertisements

11   include Text Ads (which appear in a sidebar on the LinkedIn user interface as a basic text block

12   with a headline, next to a company logo), Sponsored InMail (personalized direct messages sent to

13   specific contacts), and Dynamic Ads (ads that allow advertisers to target specific audiences with

14   personalized content).

15   B. LinkedIn Ad Metrics

16           32.    LinkedIn tracks several metrics to assess users’ interactions and engagement with

17   advertisements on LinkedIn. Those metrics include “impressions,” “views,” and “clicks,” and are

18   sometimes referred to as “reach metrics.” An “impression” means that a piece of content was

19   loaded on the user’s interface such that it could have been viewed. A “view” means that the content

20   was actually viewed by the user. LinkedIn video views are meant to “count” only after the user has

21   viewed the ad on the user interface for a few seconds, not when a user merely scrolls past a video

22   that continues to play off screen. “Clicks” measure the number of users who select an ad with a

23   mouse or other cursor (or with a finger on a touch screen device).

24

25

26

27
     7
      The LinkedIn feed allows users to scroll through a stream of content-containing posts of other
28   LinkedIn users. Some of those posts are paid advertisements, such as Sponsored Content.
                              FIRST AMENDED CLASS ACTION COMPLAINT
                                               6
         Case 5:20-cv-08324-SVK Document 49 Filed 02/17/21 Page 8 of 33



 1             33.    LinkedIn advertisers use these ad metrics to “grade the success of” marketing

 2   campaigns, which in turn allow advertisers to determine what kinds and how much paid advertising

 3   opportunities to purchase.8

 4             34.    LinkedIn claims that its ad metrics enable advertisers purchasing Sponsored Content

 5   and other types of ads to “track how well [their] posts hit the mark and fine-tune [their] strategy

 6   instantly.” Id. at 26.

 7             35.    LinkedIn’s ad metrics also enable advertisers to track and understand data that

 8   directly affect their return on ad spend, and that directly impact the amount of money that

 9   advertisers are willing to pay LinkedIn for ad campaigns. Id. at 36, 38. LinkedIn claims to give

10   advertisers “clear visibility into [their] programs’ impact throughout the purchase process.” Id. at

11   38.

12   C. Purchasing LinkedIn Advertising

13             36.    To run an advertising campaign on LinkedIn, a user creates a LinkedIn Campaign

14   Manager account, and agrees to LinkedIn’s Ads Agreement.

15             37.    After setting up an account, Advertisers can begin purchasing ad campaigns through

16   their Campaign Manager.

17             38.    The prices charged for LinkedIn advertisements are calculated based on ad metrics,

18   which are themselves displayed in the Campaign Manager.

19             39.    Every advertiser “agree[s] to pay on the basis and at the rate shown when a

20   campaign, order or other purchase was submitted through your account (‘Rate’), e.g., price per

21   impression, click, other conversion, lead or period, whether with a fixed or automatically optimized

22   bid, whether with daily budget, lifetime pacing, or other budget options.”9

23             40.    Thus, every ad purchase is necessarily accompanied by an explicit Rate and metric

24   statement by LinkedIn, which forms the basis of the transaction.

25

26

27
     8
         Exhibit A, supra, at 5.
28   9
         Exhibit C, supra, at 3.
                              FIRST AMENDED CLASS ACTION COMPLAINT
                                               7
       Case 5:20-cv-08324-SVK Document 49 Filed 02/17/21 Page 9 of 33



 1          41.      As a result, for every purchase, advertisers rely on LinkedIn to accurately calculate

 2   the ad metrics underlying the Rate that they agree to pay. For example, an advertiser that agrees to

 3   pay on a cost-per-click basis for an ad campaign relies on the accuracy of LinkedIn’s click metrics,

 4   which directly impact the amount that the advertiser will pay for that ad campaign and the number

 5   of clicks that an advertiser expects to receive. The same is true for all other Rates that advertisers

 6   agree to pay.

 7   D. Advertisers Depend on Metrics from LinkedIn

 8          42.      After an advertiser purchases an ad campaign through their Campaign Manager,

 9   LinkedIn is responsible for calculating the amount of the advertiser’s budget that is spent on the

10   campaign as the campaign progresses and when it is completed. LinkedIn calculates ad metrics

11   about expected, ongoing, and completed performance of ad campaigns based on the Rate that an

12   advertiser selected when purchasing the campaign. Advertisers view these metrics on their

13   Campaign Manager account when placing bids for paid advertisements on LinkedIn.

14          43.      In deciding whether to buy advertisements and how much to pay for them,

15   advertisers have no choice but to rely on LinkedIn’s metrics.

16          44.      Advertisers rely on ad metrics at every stage of the advertising process, and those

17   metrics dictate their advertising activities and decisions.

18          45.      Before launching a campaign, for instance, an advertiser looking to increase

19   awareness of its product or service will set bids that optimize based on CPM, because the number

20   of impressions that an ad receives is tied to the potential for the ad campaign to increase awareness

21   of the product or service.

22          46.      For results tied to user engagement, advertisers base their budgets, bids, and

23   purchasing decisions off of metrics like CPC because the number of clicks indicates how much

24   online traffic is being driven to a particular product page or website.

25          47.      LinkedIn tracks video views separately, measured by views and impressions.

26   Advertisers creating video ads can thus base budgets, bids, and purchasing decisions off of metrics

27   such as CPM or “cost-per-view” or “CPV,” depending on whether the advertiser is seeking to

28

                            FIRST AMENDED CLASS ACTION COMPLAINT
                                             8
      Case 5:20-cv-08324-SVK Document 49 Filed 02/17/21 Page 10 of 33



 1   maximize the number of videos presented to users or whether the advertiser is seeking to maximize

 2   users’ engagement with the video content through more extended viewing of the video.

 3          48.     When bidding on campaigns, advertisers are presented with expected performance

 4   metrics, and necessarily rely on LinkedIn’s representations regarding metrics and audience

 5   composition when agreeing to pay a Rate for a campaign.

 6          49.     Put differently, every time a LinkedIn advertiser agrees to a Rate for a campaign,

 7   they rely on LinkedIn’s representation that the underlying metric is real. That is, that impressions

 8   are impressions before actual LinkedIn users, that clicks are real clicks and not bot activity or

 9   accidental, that views are real views, and the like.

10          50.     Advertisers similarly rely on the accuracy of LinkedIn’s metrics when monitoring

11   the ongoing performance of an ad campaign and determining whether to make adjustments to the

12   campaign.

13          51.     And advertisers rely on the accuracy of ad metrics when evaluating the performance

14   of a completed ad campaign and deciding whether and how to purchase future ad campaigns, and

15   deciding whether to continue advertising on LinkedIn at all.

16   E. LinkedIn’s Inflated Metrics Inflate Prices

17          52.     Advertisers pay more for advertisements on a platform that receive impressions

18   from a higher quality audience—i.e., an audience actually composed of real human users who are

19   members of the group that the advertiser is trying to reach—and higher engagement from that

20   audience. Advertisers are less willing to pay for advertisements that receive impressions from a

21   lower quality audience and lower engagement.

22          53.     Advertisers also pay more for advertisements that are part of a higher quality “ad

23   inventory.” That is, in addition to preferring ads that are displayed to the correct audience,

24   advertisers care about how well a platform’s ad placement and service draws the attention of users

25   and produces a desired action.

26          54.     Although LinkedIn touts its ad-metric transparency when inducing advertisers to

27   sign up and purchase ad space on its platform, LinkedIn does not disclose the data underlying its

28   metrics. This is contrary to standard industry practices.

                            FIRST AMENDED CLASS ACTION COMPLAINT
                                             9
      Case 5:20-cv-08324-SVK Document 49 Filed 02/17/21 Page 11 of 33



 1          55.     Other ad platforms engage with outside auditors to determine errors in their ad

 2   metrics. This is because one of the purposes of their contracts with advertisers is to charge

 3   advertisers on the basis of user engagement that is genuine and not overstated.

 4          56.     LinkedIn’s failure to adequately evaluate its ad metrics for systemic errors is

 5   contrary to reasonable practices for digital advertising platforms, as evidenced by LinkedIn’s

 6   admission that it has misstated certain ad metrics for years and covered up those errors for some

 7   time after discovering them.

 8          57.     LinkedIn’s broader problems with non-human and non-genuine engagement were

 9   covered up and only exposed after sophisticated researchers exposed LinkedIn’s deceit.

10   F. LinkedIn’s Inflated Advertisement Metrics

11          58.     LinkedIn has systematically inflated ad metrics in its favor, which has enabled it to

12   overstate the quality of its audiences, the quality of its ad inventory, and the engagement from its

13   audiences. That, in turn, has allowed LinkedIn to collect inflated prices from advertisers.

14          59.     For instance, LinkedIn tracked user engagement with video advertisements in the

15   LinkedIn mobile app. One video metric was video “views,” where a user watches a video for some

16   time on the LinkedIn feed. Another was video “view-throughs,” where a user watches a video on

17   their LinkedIn feed from start to finish. Both of these video metrics directly affect the price

18   advertisers will be charged for placing a video ad on LinkedIn.

19          60.     Because LinkedIn’s ad platform is a closed ecosystem, advertisers are forced to rely

20   on LinkedIn’s statements about when videos are viewed and for how long.

21          61.     LinkedIn recently admitted that its video ad metrics were inflated, and with them

22   the prices charged to video advertisers.10 LinkedIn has admitted that it counted video views from

23   a user’s LinkedIn app even when the user merely scrolled past the video and the video was only

24   playing off screen. In other words, advertisers were charged for a video “view” even when the user

25

26

27   10
        Sahil Patel, LinkedIn Finds Measurement Errors That Inflated Video and Ad Metrics, Wall St.
     J. (Nov. 12, 2020), https://www.wsj.com/articles/linkedin-finds-measurement-errors-that-inflated-
28   video-and-ad-metrics-11605228577.
                           FIRST AMENDED CLASS ACTION COMPLAINT
                                            10
      Case 5:20-cv-08324-SVK Document 49 Filed 02/17/21 Page 12 of 33



 1   was not actually looking at the ad’s content. The off-screen views also inflated the “view-through

 2   rates” calculated by LinkedIn.

 3          62.     LinkedIn has admitted that video ad metrics were inflated for more than two years,

 4   with over 418,000 advertisers overcharged as a result.11

 5          63.     Compounding its misconduct, LinkedIn discovered its video metric inflation in

 6   August 2020, three months before disclosing it, and would have known even earlier had it employed

 7   industry-standard auditing processes.

 8          64.     During the three months that LinkedIn kept video advertisers in the dark, millions

 9   of auction bidding contracts were entered into by advertisers on the basis of LinkedIn’s inaccurate

10   and inflated ad metrics.

11          65.     Instead of investing in the infrastructure required to ensure ad-metric accuracy years

12   earlier in line with industry practice, LinkedIn waited until November 2020 to announce that it

13   retained the Media Rating Council to “audit” its metrics. LinkedIn’s sub-standard practices and

14   failure to “invest in improvements to [its] processes and systems” much earlier caused harm to all

15   advertisers placing ads on its platform.

16          66.     Video advertisers had no reason to know that LinkedIn would charge them for

17   “views” or “view-throughs” where users merely scroll past a video to view other content while the

18   video ad only plays in the background.

19          67.     Common usage would dictate that a video playing off screen has not been viewed

20   or viewed through in any meaningful sense. Industry practice likewise would not count off-screen

21   play as a view or view-through.

22          68.     LinkedIn also overstated user impressions on sponsored-content ad campaigns.

23   LinkedIn’s inflated metrics increased prices across the board for impression-based advertisements.

24   In other words, LinkedIn systematically inflated the data that determines CPM-based pricing in its

25   own factor LinkedIn’s favor, and to advertisers’ detriment.

26

27   11
       Gyanda Sachdeva, We discovered two measurement issues. Here’s how we’re making it right,
     LinkedIn Marketing Solutions Blog (Nov. 12, 2020), https://business.linkedin.com/marketing-
28   solutions/blog/linkedin-news/2020/how-we-re-working-to-improve.
                            FIRST AMENDED CLASS ACTION COMPLAINT
                                             11
      Case 5:20-cv-08324-SVK Document 49 Filed 02/17/21 Page 13 of 33



 1          69.     Advertisers had no way to know that LinkedIn inflated video-engagement and

 2   sponsored-content metrics until November 12, 2020, when LinkedIn admitted as much. LinkedIn

 3   has known that its video metrics were inflated since at least August of 2020, and reasonably should

 4   have known this far earlier. However, LinkedIn intentionally concealed its inaccurate statements

 5   about its metrics and continued to overstate the performance of video ads and other sponsored

 6   content ads to advertisers.

 7          70.     LinkedIn has been intentionally collecting increased prices from advertisers who

 8   relied on its video and other metrics, and LinkedIn knew those metrics were inaccurate.

 9          71.     If LinkedIn had disclosed that actual user engagement with video advertising and

10   other sponsored ad content was lower than its metrics suggested, advertisers would not have been

11   willing to buy ads at the prices that they paid and would have paid a lower price to advertise on

12   LinkedIn or another platform.

13          72.     Nonetheless, LinkedIn charged advertisers inflated prices, spending those

14   advertisers’ contractually established ad budgets, and inducing them to purchase more ad

15   campaigns in their Campaign Manager Accounts based on its misstated and erroneous video ad

16   metrics.

17          73.     Advertisers did not get the benefit of their bargain due to LinkedIn’s erroneous ad

18   metrics, and they were defrauded into spending even more money on LinkedIn over time.

19   LinkedIn’s misconduct harmed and continue to harm advertisers and the public in violation of state

20   policies prohibiting such dishonest conduct.

21   G. LinkedIn’s Undisclosed Metric Inflation

22          74.     LinkedIn’s metric-inflation problem goes far beyond what it disclosed on November

23   12, 2020.

24          75.     LinkedIn also inflates its metrics by reporting as legitimate widespread activity from

25   fraudulent accounts, automated accounts, or accidental clicks.

26          76.     These inflated metrics have systematically allowed LinkedIn to collect a premium

27   price from advertisers.

28

                            FIRST AMENDED CLASS ACTION COMPLAINT
                                             12
      Case 5:20-cv-08324-SVK Document 49 Filed 02/17/21 Page 14 of 33



 1            77.   LinkedIn’s years of falsely reporting ad metrics at each stage of the advertising

 2   process induced advertisers to enter contracts and purchase ad campaigns on LinkedIn at higher

 3   prices than they otherwise would have been willing to pay.

 4            78.   Advertisers were initially induced to contract with LinkedIn based on

 5   representations that they would pay for ad campaigns on the basis of an accurately calculated Rate

 6   reflecting genuine user engagement. For each subsequent ad campaign, advertisers were induced

 7   to contract with LinkedIn based on inflated metrics relating to their prior ad campaigns.

 8            79.   Because LinkedIn claims to offer an audience of authenticated professionals,

 9   LinkedIn is able to collect a premium price.

10            80.   In exchange for this substantial premium, advertisers expect to get more highly

11   engaged leads from a more desirable audience than they would get on other digital marketing

12   platforms. Advertisers pay a higher price per click because LinkedIn claims to offer higher quality

13   leads.

14            81.   LinkedIn is aware that many purported impressions, clicks, and other interactions

15   with ad content on its platform are not attributable to actual engaged users.

16            82.   For example, LinkedIn is aware that there are numerous automated accounts (often

17   referred to as “bots”) and other fraudulent accounts (which can be operated by humans, but for

18   fraudulent purposes) on its platform. These fraudulent accounts and bots increase the amount of

19   “inventory” on LinkedIn (i.e., the number of impressions available for advertisers) as well as the

20   number of clicks and other interactions with ad content. Some bots are also designed to take further

21   action after clicking on an ad (e.g., submitting a subsequent form on the destination page).

22            83.   However, these impressions, clicks, and subsequent activity from fraudulent

23   accounts and bots are worthless to advertisers.       LinkedIn is aware that these non-genuine

24   interactions with ad content are worthless, but it fails to take adequate preventative measures as

25   that would decrease its revenue.

26            84.   LinkedIn also knows that many users mistakenly click on ads, but then immediately

27   leave the page after realizing their mistake. LinkedIn knows that mistaken clicks and other

28

                           FIRST AMENDED CLASS ACTION COMPLAINT
                                            13
      Case 5:20-cv-08324-SVK Document 49 Filed 02/17/21 Page 15 of 33



 1   unintentional interactions with ad content drive up LinkedIn’s ad revenues, so it has intentionally

 2   looked the other way.

 3          85.     Nevertheless, investigations and studies conducted by digital marketing experts

 4   have uncovered that LinkedIn counts all of the above as legitimate instances of user engagement.

 5   But for these studies bringing LinkedIn’s wrongful conduct to light, LinkedIn would have had every

 6   incentive to continue allowing non-legitimate interactions with ad content on its platform to drive

 7   up what it could charge advertisers.

 8          86.     LinkedIn’s metrics include extensive traffic generated by fraudulent accounts, bot

 9   traffic, and unchecked misclicks.12 These non-genuine and non-human interactions with ad content

10   on LinkedIn systematically overstate the quality of engagement with advertising on LinkedIn and

11   allow LinkedIn to collect an inflated price from advertisers.

12          87.     Unlike some advertising platforms such as Google, which has a process for auditing

13   non-human traffic and misclicks, LinkedIn has not allowed third party analysis of advertising on

14   its platform. It now claims to have begun to engage with media industry watchdogs and “invest in

15   its improvements to [its] processes and systems” for calculating ad metrics, but only after allowing

16   years of systemically inflated its ad metrics and fees.

17          88.     For years, LinkedIn has known or been recklessly indifferent to fraudulent accounts

18   and misclicks overstating the quality of the audience, ad inventory, and audience engagement on

19   its platform. LinkedIn’s refusal or failure to correct those misstatements in turn allow it to collect

20   a higher price from advertisers.

21          89.     Users paying premium prices for LinkedIn ads do not reasonably expect to be

22   charged for ads that were engaged with by fraudulent accounts and misclicks or for ads that were

23   only engaged with by users due to obvious mistakes, such as rotating their screens, or zooming in

24   and out. Indeed, LinkedIn claims that the use of bots or other automated fraudulent methods to

25   access the platform is a violation of LinkedIn’s User Agreement.

26

27
     12
        RMG, Why Your LinkedIn Marketing Campaign Isn’t Working, YouTube (Aug. 24, 2020),
28   https://www.youtube.com/watch?v=jKuyxgWuiRM.
                             FIRST AMENDED CLASS ACTION COMPLAINT
                                              14
      Case 5:20-cv-08324-SVK Document 49 Filed 02/17/21 Page 16 of 33



 1          90.        Plaintiffs and the Class members were unaware, and could not reasonably have been

 2   aware until only recently, that fraudulent accounts, non-human users, and accidental misclicks were

 3   causing them to pay more for advertising campaigns on LinkedIn than they bargained for. Further,

 4   advertisers generally have no way of knowing the amount of fraudulent traffic or misclicks they

 5   are paying for.

 6          91.        LinkedIn’s inflated metrics were material to advertisers, as the metrics determine

 7   how much advertisers will pay for LinkedIn advertising campaigns. Absent these inflated metrics,

 8   LinkedIn would not have been able to charge the same premium prices for its advertising, and each

 9   Plaintiff and Class Member would have paid less money to LinkedIn for its ad inventory as a result.

10                                PLAINTIFF-SPECIFIC ALLEGATIONS

11          92.        TopDevz is a small business team of software developers, designers, project

12   managers, and quality assurance testers that develops custom software solutions for sophisticated

13   businesses.

14          93.        Over four years, TopDevz used LinkedIn to advertise its services to potential clients

15   using a variety of LinkedIn’s advertising methods, including Sponsored Content advertisements

16   and videos. Like all advertisers, TopDevz agreed at the outset of every ad campaign to pay

17   LinkedIn an agreed-upon Rate calculated based on LinkedIn’s ad metrics.

18          94.        When TopDevz purchased LinkedIn ads, it did so in reliance on the metrics

19   presented being substantially accurate, and that the activity underlying the metrics—views,

20   impressions, clicks, etc.—was legitimate and not exaggerated.
21          95.        LinkedIn has admitted to TopDevz that it “may have over-reported some []
22   Sponsored Content metrics for impression and video views.”13
23          96.        When purchasing LinkedIn Ads, TopDevz did not know and had no reason to know

24   that LinkedIn’s ad metrics were inflated.

25

26

27
     13
       See LinkedIn, Transactional Email Message to Ashkan Rajaee (CEO of TopDevz), attached as
28   Exhibit B.
                              FIRST AMENDED CLASS ACTION COMPLAINT
                                               15
      Case 5:20-cv-08324-SVK Document 49 Filed 02/17/21 Page 17 of 33



 1          97.     TopDevz reasonably relied on LinkedIn’s representations about its ad metrics

 2   through the advertising process, and would not have paid the premium prices it was paying had it

 3   known that LinkedIn’s advertising metrics were inflated.

 4          98.     LinkedIn’s misrepresented ad metrics prevented TopDevz from accurately

 5   evaluating the success of its ad campaigns and making informed business decisions about its digital

 6   advertising strategy.

 7          99.     By paying inflated prices for advertisements, TopDevz had less money to spend on

 8   other aspects of its business.

 9          100.    TopDevz has stopped purchasing LinkedIn Ads, but would like to purchase

10   LinkedIn ads in the future if LinkedIn remedied its misconduct.

11          101.    Noirefy is a diversity recruiting startup that connects underrepresented professionals

12   with career opportunities at high growth companies.

13          102.    For six months in 2020, Noirefy used LinkedIn to advertise its services to both

14   potential candidates and hiring entities using a variety of LinkedIn’s advertising methods, including

15   Sponsored Content advertisements. Like all advertisers, Noirefy agreed at the outset of every ad

16   campaign to pay LinkedIn a Rate calculated based on LinkedIn’s ad metrics.

17          103.    When Noirefy purchased LinkedIn ads, it did so in reliance on the metrics presented

18   being substantially accurate, and that the activity underlying the metrics—views, impressions,

19   clicks, etc.—was legitimate and not exaggerated.

20          104.    LinkedIn has admitted to Noirefy that it “may have over-reported some [] Sponsored

21   Content metrics for impression and video views.”14

22          105.    When purchasing LinkedIn ads, Noirefy did not know and had no reason to know

23   that LinkedIn’s metrics regarding the efficacy of its advertising services were inflated.

24

25

26

27
     14
       See LinkedIn, Transactional Email Message to Shaniqua Davis (Noirefy CEO), attached as
28   Exhibit D.
                             FIRST AMENDED CLASS ACTION COMPLAINT
                                              16
      Case 5:20-cv-08324-SVK Document 49 Filed 02/17/21 Page 18 of 33



 1            106.   Noirefy reasonably relied on LinkedIn’s representations about its ad metrics through

 2   the advertising process, and would not have paid the premium prices it was paying had it known

 3   that LinkedIn’s advertising metrics were inflated.

 4            107.   LinkedIn’s misrepresented ad metrics prevented Noirefy from accurately evaluating

 5   the success of its ad campaigns and making informed business decisions about its digital advertising

 6   strategy.

 7            108.   By paying inflated prices for advertisements on LinkedIn, Noirefy had less money

 8   to spend on other aspects of its business, which directly impacted its ability to achieve its mission

 9   of connecting underrepresented professionals with career opportunities.

10            109.   Noirefy has stopped purchasing LinkedIn ads, but would like to purchase LinkedIn

11   ads in the future if LinkedIn remedied its misconduct.

12                                  CLASS-ACTION ALLEGATIONS

13            110.   Plaintiffs re-allege and incorporate by reference herein all the allegations contained

14   above.

15            111.   Pursuant to Federal Rule of Civil Procedure 23(b)(3), Plaintiffs assert claims on

16   behalf of the following Class: All persons or entities who paid for the placement of advertisements

17   on LinkedIn’s platform up to the date of the filing of this action. Excluded from the Class are

18   Defendant, any entity in which Defendant or its corporate parent Microsoft have a controlling

19   interest, and Defendant’s officers, directors, legal representatives, successors, and assigns. Also

20   excluded from the Class are any judge, justice, or judicial officer presiding over this matter and the
21   members of their immediate families and judicial staff.
22            112.   Plaintiffs reserve the right to amend the Class definition if discovery and further
23   investigation reveal that the Class should be expanded, divided into subclasses, or modified in any
24   other way.
25            113.   Although the precise number of Class members is unknown and can only be
26   determined through appropriate discovery, the proposed Class numbers at least in the hundreds of
27   thousands and is therefore so numerous that joinder of all members would be impracticable.
28

                            FIRST AMENDED CLASS ACTION COMPLAINT
                                             17
      Case 5:20-cv-08324-SVK Document 49 Filed 02/17/21 Page 19 of 33



 1          114.    Questions of law and fact common to the putative Class predominate over questions

 2   affecting only individual members. Those common questions include:

 3              a. Whether LinkedIn intentionally made material misrepresentations abouts

 4                  advertising on its platform, including misrepresenting the number of “views” and

 5                  “view-throughs” and “impressions” of such ads;

 6              b. Whether LinkedIn intentionally made material misrepresentations about user

 7                  engagement with advertisements on its platforms, including with respect to the

 8                  number of fraudulent accounts and misclicks that it knew were occurring on its

 9                  platform;

10              c. Whether LinkedIn’s use of inaccurate, unaudited, and unverified ad metrics was

11                  likely to deceive members of the public and thus constituted a fraudulent business

12                  practice under California’s Unfair Competition Law (Cal. Bus. & Prof. Code

13                  § 17200);

14              d. Whether LinkedIn’s failure to properly audit and verify its ad metrics was unethical,

15                  unscrupulous, or substantially injurious to ad purchasers and thus constituted an

16                  unfair business practice under California’s Unfair Competition Law;

17              e. Whether LinkedIn negligently misrepresented its advertising metrics;

18              f. Whether LinkedIn breached its contractual duty to perform competently and with

19                  reasonable care when it reported erroneous ad metrics and failed to adequately audit

20                  and verify those metrics;

21              g. Whether LinkedIn breached the implied covenant of good faith and fair dealing

22                  when it reported erroneous ad metrics and failed to adequately audit and verify those

23                  metrics; and, in the alternative to the questions above,

24              h. Whether LinkedIn owes the Class an accounting.

25          115.    Plaintiffs are members of the putative Class. The claims asserted by the Plaintiffs

26   in this action are typical of the claims of the members of the putative Class, as the claims arise from

27   the same course of conduct by the Defendant and the relief sought is common.

28

                            FIRST AMENDED CLASS ACTION COMPLAINT
                                             18
      Case 5:20-cv-08324-SVK Document 49 Filed 02/17/21 Page 20 of 33



 1          116.    Plaintiffs will fairly and adequately represent and protect the interests of the

 2   members of the putative Class, as their interests are coincident with, not antagonistic to, the other

 3   members of the Class.

 4          117.    Plaintiffs have retained counsel competent and experienced in both unfair

 5   competition claims and class action litigation.

 6          118.    Certification of the Class is appropriate pursuant to Fed. R. Civ. P. 23(b)(3) because

 7   questions of law or fact common to the respective members of the Class predominate over questions

 8   of law or fact affecting only individual members. This predominance makes class litigation

 9   superior to any other method available for the fair and efficient adjudication of these claims

10   including consistency of adjudications. Absent a class action it would be unlikely that many

11   members of the Class would be able to protect their own interests because the cost of litigation

12   through individual lawsuits might exceed the expected recovery.

13          119.    A class action is a superior method for the adjudication of the controversy in that it

14   will permit a large number of claims to be resolved in a single forum simultaneously, efficiently,

15   and without the unnecessary hardship that would result from the prosecution of numerous

16   individual actions and the duplication of discovery, effort, expense, and the burden of the courts

17   that individual actions would create.

18          120.    In the alternative, the Class should be certified because:

19              a. The prosecution of separate actions by the individual members of the proposed class

20                  would create a risk of inconsistent adjudications, which could establish incompatible

21                  standards of conduct for LinkedIn;

22              b. The prosecution of individual actions could result in adjudications, which as a

23                  practical matter, would be dispositive of the interests of non-party class members or

24                  which would substantially impair their ability to protect their interests; and

25              c. LinkedIn has acted or refused to act on grounds generally applicable to the proposed

26                  Class, thereby making appropriate final and injunctive relief with respect to the

27                  members of the proposed Class as a whole.

28

                             FIRST AMENDED CLASS ACTION COMPLAINT
                                              19
      Case 5:20-cv-08324-SVK Document 49 Filed 02/17/21 Page 21 of 33



 1                                  FIRST CAUSE OF ACTION
                                      (On behalf of the Class)
 2                           CALIFORNIA UNFAIR COMPETITION LAW,
 3                            CAL. BUS. & PROF. CODE §§ 17200, et seq.

 4            121.   Plaintiffs re-allege and incorporate by reference herein all the allegations contained
 5   above.
 6            122.   LinkedIn violated California’s Unfair Competition Law (UCL), Cal. Bus. & Prof.
 7   Code §§ 17200 et seq., by engaging in the unlawful, unfair, and fraudulent business acts and
 8   practices alleged previously, and as further specified below.
 9            123.   LinkedIn’s systemic dissemination of inflated user-engagement metrics is a false
10   statement of purported fact.
11            124.   Reasonable purchasers of LinkedIn ads would have relied on LinkedIn’s represented
12   user-engagement metrics. Because of LinkedIn’s closed ecosystem and strict terms, Plaintiffs and
13   the Class had no choice but to do so.
14            125.   LinkedIn’s ad metrics conveyed to advertisers including Plaintiff and the Class
15   during the ad-purchasing process were inflated as described above, and therefore false.
16            126.   LinkedIn’s inflated ad metrics were likely to deceive reasonable purchasers, who
17   had no reason to know of their falsity and no available means of verifying their accuracy.
18            127.   LinkedIn’s inflated metrics duped Plaintiffs and the Class members into believing
19   that their advertisements would and did receive greater engagement than they actually did.
20            128.   LinkedIn’s inflated ad metrics, and advertisers’ reliance on them, caused Plaintiffs
21   and the Class members to pay higher prices for their LinkedIn advertising campaigns.
22            129.   LinkedIn’s failure to ensure the accuracy of its advertising metrics, and its resulting
23   dissemination of inflated ad metrics to Plaintiffs and the Class, was unethical, unscrupulous, and
24   substantially injurious to the Class, and thus constitutes an unfair practice under the UCL.
25            130.   LinkedIn’s conduct was also contrary to legislatively declared public policies that
26   seek to protect consumers from misleading statements, as reflected by laws like the Federal Trade
27

28

                            FIRST AMENDED CLASS ACTION COMPLAINT
                                             20
      Case 5:20-cv-08324-SVK Document 49 Filed 02/17/21 Page 22 of 33



 1   Commission Act (15 U.S.C. § 45), Consumers Legal Remedies Act (Cal. Civ. Code § 1770), and

 2   California False Advertising Law (Cal Bus. & Prof. Code § 17500).

 3             131.   LinkedIn’s failure to ensure the accuracy of its ad metrics is not essential to its

 4   business operations, is not authorized by law, and is inconsistent with industry practice.

 5             132.   The harm LinkedIn caused to Plaintiffs and the Class members is substantial and

 6   outweighs their utility, if any, and is not a harm the Plaintiffs and the Class members could

 7   reasonably have avoided.

 8             133.   LinkedIn’s prohibition on advertisers communicating to third parties about

 9   LinkedIn’s ad metrics and their effects on pricing, while simultaneously disseminating systemically

10   inflated metrics, was also an unfair practice. This prohibition enabled LinkedIn to cover up its

11   misconduct for years and runs contrary to legislatively declared public policies against

12   misrepresented and inaccurate pricing, and to industry practice.

13             134.   LinkedIn’s billing practices were also unfair because LinkedIn calculated

14   advertisers’ payment Rate based on systemically inaccurate and inflated metrics, but its policies

15   prevented advertisers from learning the truth about the Rates they were paying.

16             135.   Although LinkedIn required advertisers to “have fair billing practices and follow all

17   applicable laws,”15 LinkedIn’s conduct demonstrated that this commitment was not a two-way

18   street.

19             136.   LinkedIn’s systemic breaches of its contracts with advertisers, including its breach

20   of its breach the implied duty to perform with reasonable care and the implied covenant of good
21   faith and fair dealing, also constitute an unlawful and unfair practice under the UCL.
22             137.   LinkedIn knew or reasonably should have known that its advertising metrics, were
23   inaccurate and inflated. The false metrics that LinkedIn allowed to persist for years were obvious
24   errors that would have been discovered by a reasonable auditing and verification process.
25

26

27   15
        See LinkedIn Advertising Policies, LinkedIn (June 29, 2020),
     https://www.linkedin.com/legal/ads-policy
28   [https://web.archive.org/web/20201110222916/https://www.linkedin.com/legal/ads-policy].
                             FIRST AMENDED CLASS ACTION COMPLAINT
                                              21
      Case 5:20-cv-08324-SVK Document 49 Filed 02/17/21 Page 23 of 33



 1          138.    LinkedIn’s failure to correct these inaccuracies unfairly allowed LinkedIn to claim

 2   that it was providing higher quality and more effective video-advertising services and marketing

 3   campaign services than it actually was.

 4          139.    Plaintiffs have standing to bring these claims under the UCL because they lost

 5   money or property in their direct dealings with LinkedIn, including but not limited to money paid

 6   for LinkedIn advertisements, as a result of LinkedIn’s fraudulent and unfair business practices.

 7          140.    Pursuant to the terms of their form contracts with LinkedIn, Plaintiffs were obligated

 8   to pay LinkedIn a Rate based on ad metrics that that LinkedIn alone was permitted to verify.

 9          141.    Plaintiffs would not have paid as much for video-advertising services and other

10   advertising services if LinkedIn had not used inflated metrics. They have thus suffered an economic

11   injury that was caused by LinkedIn’s violation of the UCL.

12          142.    LinkedIn’s unlawful, fraudulent, and unfair business acts harm the public and the

13   economy.      LinkedIn has prevented businesses from accurately assessing their advertising

14   campaigns, making informed decisions about resource allocation, and achieving growth through

15   improved advertising campaign strategies.

16          143.    By charging inflated advertising costs, LinkedIn has also left advertisers with less

17   money to spend on other aspects of their businesses, including the content and quality of their ads,

18   which diminishes LinkedIn users’ experience on the platform, and their product and service

19   offerings, which diminishes overall consumer welfare.

20          144.    LinkedIn’s misconduct is especially harmful to small businesses, which allocate a

21   substantial portion of their budgets to marketing and advertising, and which comprise an outsized

22   percentage of LinkedIn’s advertisers.

23          145.    Pursuant to Cal. Bus. & Prof. Code § 17203, Plaintiffs seek injunctive relief to

24   prevent the continued use of LinkedIn’s unfair and fraudulent practices and restitution to restore to

25   the Class all money LinkedIn acquired by means of its fraudulent and unfair business practices.

26

27

28

                           FIRST AMENDED CLASS ACTION COMPLAINT
                                            22
      Case 5:20-cv-08324-SVK Document 49 Filed 02/17/21 Page 24 of 33



 1                                 SECOND CAUSE OF ACTION
                                      (On behalf of the class)
 2                              FRAUDULENT MISREPRESENTATION
 3            146.   Plaintiffs re-allege and incorporate by reference herein all the allegations contained
 4   above.
 5            147.   LinkedIn falsely represented its ad metrics.      LinkedIn knew that it had been
 6   systematically inflating ad metrics, yet it continued to collect inflated prices from advertisers based
 7   on user engagement measures that it knew were incorrect.
 8            148.   LinkedIn’s metrics describing video “views,” “view-throughs,” and percentage
 9   views did not actually represent user engagement with an advertisement because they included
10   playing of videos off the screen. LinkedIn’s CPM metrics also overstated the number of times
11   sponsored content ads appeared on user interfaces.
12            149.   LinkedIn also falsely represented the extent of other ad metrics, including user
13   “impressions” of and “clicks” on advertisements, even though many of those metrics reflected non-
14   human and non-genuine traffic or misclicks.          LinkedIn either knew that the ad metrics it
15   communicated to advertisers were wrong or LinkedIn made these representations recklessly and
16   without regard for their truth.
17            150.   LinkedIn intended that Plaintiffs and Class members rely on its advertising metrics.
18            151.   LinkedIn knew that these metrics were material to advertisers, as the metrics were a
19   term of each advertising transaction.
20            152.   Plaintiffs and Class members viewed LinkedIn’s misrepresented ad metrics on their
21   Campaign Manager accounts.
22            153.   Plaintiffs and the Class members relied on LinkedIn’s misrepresented ad metrics at
23   every stage of the advertising process.
24            154.   Plaintiffs and the Class members relied on LinkedIn’s inflated metrics when
25   deciding whether they would initially contract to purchase advertising from LinkedIn.
26            155.   Plaintiffs and the Class members again relied on LinkedIn’s inflated metrics when
27   agreeing to pay Rates for advertising campaigns, which necessarily include metrics.
28

                            FIRST AMENDED CLASS ACTION COMPLAINT
                                             23
      Case 5:20-cv-08324-SVK Document 49 Filed 02/17/21 Page 25 of 33



 1            156.   Plaintiffs and the Class members further relied on LinkedIn’s inflated metrics when

 2   deciding how much advertising to purchase from LinkedIn.

 3            157.   Plaintiffs and the Class members relied on LinkedIn’s inflated metrics yet again

 4   when evaluating the success of their ad campaigns, and when deciding whether to continue to

 5   purchase subsequent ad campaigns from LinkedIn.

 6            158.   As a result of LinkedIn’s misrepresentations, Plaintiffs and Class members were

 7   harmed: Plaintiffs and Class members paid more for advertising on LinkedIn than they otherwise

 8   would have paid.

 9            159.   Because LinkedIn does not disclose the data underlying its ad metrics or allow

10   advertisers to communicate with third parties about their ad metrics or pricing, Plaintiffs and class

11   members are unable to identify which of their campaign metrics were misrepresented and by how

12   much.

13            160.   Plaintiffs seek an award of compensatory and punitive damages.             LinkedIn’s

14   conduct as previously described constitutes oppression, fraud, or malice, and was authorized or

15   ratified by LinkedIn’s officers.

16                                    THIRD CAUSE OF ACTION
                                        (On behalf of the class)
17                                  FRAUDULENT CONCEALMENT
18            161.   Plaintiffs re-allege and incorporate by reference herein all the allegations contained

19   above.

20            162.   LinkedIn falsely represented its ad metrics. LinkedIn knew that it had been

21   systematically inflating ad metrics, yet it continued to collect inflated prices from advertisers based

22   on user engagement measures that it knew were incorrect.

23            163.   LinkedIn’s metrics describing video “views,” “view-throughs,” and percentage

24   views did not actually represent user engagement with an advertisement because they included

25   playing of videos off the screen. LinkedIn’s CPM metrics also overstated the number of times

26   sponsored content ads appeared on user interfaces.

27            164.   LinkedIn also falsely represented the extent of other ad metrics, including user

28   “impressions” and “clicks” on advertisements, even though many of those metrics reflected non-

                            FIRST AMENDED CLASS ACTION COMPLAINT
                                             24
      Case 5:20-cv-08324-SVK Document 49 Filed 02/17/21 Page 26 of 33



 1   human and non-genuine traffic or misclicks.         LinkedIn either knew that the ad metrics it

 2   communicated to advertisers were wrong or LinkedIn made these representations recklessly and

 3   without regard for their truth.

 4           165.   LinkedIn concealed from Plaintiffs and the Class members that its advertising

 5   metrics count bot activity, misclicks, and off-screen interactions.

 6           166.   Because LinkedIn does not disclose the data underlying its ad metrics, specific

 7   information about LinkedIn’s inflated ad metrics was exclusively in LinkedIn’s control.

 8           167.   LinkedIn knew that its ad metrics were inflated and misleading, and it used these

 9   false metrics to conceal the fact that its advertising platform is of a lower quality than its metrics

10   suggest.

11           168.   LinkedIn had a duty to disclose to Plaintiffs and Class members that its ad metrics

12   are inflated and misleading; that its platform includes numerous fake accounts; that bots and

13   misclicks drive up the impression and click metrics communicated to advertisers; and that it has

14   been calculating estimates and final advertising costs on the basis of these false metrics. LinkedIn

15   had exclusive knowledge of these material facts and did not disclose them to advertisers.

16           169.   Because of LinkedIn’s omissions and concealment, Plaintiffs and Class members

17   did not know when they purchased LinkedIn advertisements that the ad metrics were inflated and

18   misleading; that fraudulent accounts and misclicks lower the quality of LinkedIn advertisements;

19   or that advertisers were systematically overpaying for LinkedIn advertisements.

20           170.   LinkedIn intentionally concealed that its metrics were inflated and misleading and

21   that fraudulent accounts and misclicks lowered the quality of LinkedIn ads with the intention of

22   defrauding Plaintiffs and Class members.

23           171.   Had LinkedIn not concealed the truth regarding its ad metrics, Plaintiffs and the

24   Class would have paid less for LinkedIn advertisements.

25           172.   As a result of LinkedIn’s concealment and omissions described in this complaint,

26   Plaintiffs and Class members paid more for advertising on LinkedIn than they otherwise would

27   have.

28

                            FIRST AMENDED CLASS ACTION COMPLAINT
                                             25
      Case 5:20-cv-08324-SVK Document 49 Filed 02/17/21 Page 27 of 33



 1          173.    Plaintiffs seek an award of compensatory and punitive damages.             LinkedIn’s

 2   conduct as previously described constitutes oppression, fraud, or malice, and was authorized or

 3   ratified by LinkedIn’s officers.

 4                                   FOURTH CAUSE OF ACTION
                                          (On behalf of the class)
 5                               NEGLIGENT MISREPRESENTATION
                             In the Alternative to the Second Cause of Action
 6

 7          174.    Plaintiffs re-allege and incorporate by reference paragraphs 1 through 145 and 162

 8   through 173 as if fully set forth herein.

 9          175.    LinkedIn falsely represented its ad metrics to Plaintiffs and the Class. LinkedIn’s

10   metrics describing video “views,” “view-throughs,” and percentage views did not actually represent

11   user engagement with an advertisement because they included playing of videos off the screen.

12   LinkedIn’s CPM metrics also overstated the number of times sponsored content ads appeared on

13   user interfaces.

14          176.    LinkedIn also falsely represented to Plaintiffs and the Class the extent of other ad

15   metrics, including user “impressions” of and “clicks” on advertisements, even though many of

16   those metrics reflected non-human and non-genuine traffic or misclicks.

17          177.    Had LinkedIn employed industry-standard auditing measures, it would have known

18   that its ad metrics were inflated.

19          178.    In the absence of industry-standard auditing measures, transparency in metrics

20   calculation and audience composition and engagement, or a comprehensive fraud-prevention

21   regime, LinkedIn lacked reasonable grounds for believing its ad metrics to be accurate.

22          179.    LinkedIn intended that Plaintiffs and Class members rely on its advertising metrics.

23          180.    LinkedIn knew or reasonably should have known that these metrics were material

24   to advertisers, as the metrics were a term of each advertising transaction.

25          181.    Reasonable advertisers would have relied on LinkedIn’s communications regarding

26   the ad metrics LinkedIn was responsible under their contracts with advertisers to calculate.

27          182.    Plaintiffs and Class members were forced to rely on LinkedIn’s metrics due to the

28   structure of LinkedIn and the terms of LinkedIn’s form contracts with advertisers.

                            FIRST AMENDED CLASS ACTION COMPLAINT
                                             26
      Case 5:20-cv-08324-SVK Document 49 Filed 02/17/21 Page 28 of 33



 1            183.   Plaintiffs and Class members therefore justifiably relied on LinkedIn’s inflated

 2   metrics, as LinkedIn had exclusive knowledge of all material facts regarding their accuracy.

 3            184.   LinkedIn owed a duty to Plaintiffs and Class members not to misrepresent its ad

 4   metrics or its ability to calculate them accurately, and it breached that duty due to its

 5   misrepresentations to advertisers.

 6            185.   As a result of LinkedIn’s misrepresentations, Plaintiffs and Class members were

 7   injured by paying more for advertisements on LinkedIn than they would have been willing to pay.

 8                             FIFTH CAUSE OF ACTION
                                  (On behalf of the Class)
 9            BREACH OF IMPLIED DUTY TO PERFORM WITH REASONABLE CARE
10            186.   Plaintiffs re-allege and incorporate by reference herein all the allegations contained

11   above.

12            187.   Plaintiffs and Class members contracted with LinkedIn to place ad campaigns.

13            188.   To place ads on LinkedIn using their Campaign Manager account, Plaintiffs and the

14   Class members had to agree to the “LinkedIn Ads Agreement,”16 LinkedIn’s “User Agreement,”17

15   and “LinkedIn Advertising Policies,”18 among others.

16            189.   The LinkedIn Ads agreement governs all ad purchases on LinkedIn’s platform.

17            190.   When LinkedIn accepted Plaintiffs’ and the Class members’ ad-campaign bids, the

18   Ads Agreement obligated Plaintiffs and the Class to pay LinkedIn at the agreed-upon Rate.

19            191.   Plaintiffs and Class members met all or substantially all of their contractual

20   obligations, including submitting their advertising for LinkedIn’s approval and paying for

21   LinkedIn’s advertising services.

22            192.   LinkedIn has obligations to the Class based on LinkedIn’s course of dealing and

23   course of performance with the class, industry practice, and from the LinkedIn Ads agreement.

24            193.   One of LinkedIn’s obligations is to provide Plaintiffs and Class members with

25   accurate ad metrics. This obligation is implied by LinkedIn’s conduct when dealing with the Class,

26

27   16
        See Exhibit C.
     17
        User Agreement, LinkedIn (Aug. 11, 2020), https://www.linkedin.com/legal/user-agreement.
28   18
        Supra note 15.
                            FIRST AMENDED CLASS ACTION COMPLAINT
                                             27
      Case 5:20-cv-08324-SVK Document 49 Filed 02/17/21 Page 29 of 33



 1   including LinkedIn’s monopoly over audience and user-engagement data, and over the verification

 2   and delivery of ad metrics.

 3            194.   LinkedIn’s obligation to provide accurate metrics is also implied by industry

 4   practice, which dictates that the platform provider accurately tells the advertiser how each campaign

 5   performs, and that the provider screen for fraudulent activity when doing so.

 6            195.   LinkedIn’s obligation to provide accurate metrics also arises from the Ads

 7   Agreement. Plaintiffs and the Class members were obligated to pay LinkedIn the agreed-upon Rate

 8   for ad campaigns. Because the Rate necessarily includes a metric, LinkedIn was obligated to

 9   deliver that information accurately.

10            196.   Under California law, LinkedIn was required to perform its contractual obligations

11   to accurately communicate and calculate ad metrics competently and with reasonable care.

12   LinkedIn breached that duty by incorrectly measuring viewer engagement with the advertising it

13   placed for Plaintiffs and Class members; by including inaccurate metrics in what it communicated

14   to advertisers; and by systematically reporting inaccurate advertising-performance metrics to

15   Plaintiffs and Class members.

16            197.   Had LinkedIn used reasonable care, it would have calculated advertising metrics

17   correctly and it would not have used inflated metrics for years.

18            198.   As a result of LinkedIn’s failure to provide its agreed advertising services

19   competently and using reasonable care, Plaintiffs and Class members paid an inflated price for

20   advertising and failed to receive the benefit of their bargain. They are entitled to damages in an

21   amount to be proven at trial.

22                          SIXTH CAUSE OF ACTION
                               (On behalf of the class)
23        BREACH OF IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING
24            199.   Plaintiffs re-allege and incorporate by reference herein all the allegations contained

25   above.

26            200.   Plaintiffs and Class members contracted with LinkedIn to provide them with

27   advertising services when purchasing advertisements on their LinkedIn Campaign Manager

28   account.

                            FIRST AMENDED CLASS ACTION COMPLAINT
                                             28
      Case 5:20-cv-08324-SVK Document 49 Filed 02/17/21 Page 30 of 33



 1           201.    These contracts were subject to implied covenants of good faith and fair dealing that

 2   all parties would act in good faith and with reasonable efforts to perform their contractual duties

 3   (both explicit and fairly implied) and not to impair the rights of other parties to receive the rights,

 4   benefits, and reasonable expectations under the contracts.

 5           202.    The contracts between LinkedIn and Plaintiffs included the covenants that LinkedIn

 6   would act fairly and in good faith in carrying out its contractual obligations to provide Plaintiffs

 7   and Class members with accurate advertising metrics.

 8           203.    LinkedIn breached these implied covenants of good faith and fair dealing by failing

 9   to provide Plaintiffs and Class members with accurate advertising metrics. For example, LinkedIn

10   ignored industry custom by failing to implement a process to ensure the accuracy of the metrics

11   that it communicated to advertisers until November 2020.

12           204.    LinkedIn’s calculation and communication of inaccurate or inflated ad metrics

13   frustrated the entire purpose of the contract, which was for Plaintiffs and the Class members to

14   engage with their intended, human audience.

15           205.    LinkedIn’s calculation and communication of inflated ad metrics were accordingly

16   breaches of the covenant of good faith and fair dealing on the part of LinkedIn in performing its

17   contractual obligations.

18           206.    Plaintiffs and Class members met all or substantially all of their contractual

19   obligations, including submitting their advertisements for approval and paying for LinkedIn’s

20   advertising services.

21           207.    LinkedIn’s failure to act in good faith in providing accurate metrics denied Plaintiffs

22   and Class members the full benefit of their bargain. Plaintiffs and Class members received

23   advertising services that were less valuable than what they paid for and less valuable than their

24   reasonable expectations under their agreement with LinkedIn. Plaintiffs and Class members were

25   damaged by an amount at least equal to this overpayment.

26           208.    Accordingly, Plaintiffs have been injured as a result of LinkedIn’s breach of the

27   covenant of good faith and fair dealing and are entitled to damages and/or restitution in an amount

28   to be proven at trial.

                              FIRST AMENDED CLASS ACTION COMPLAINT
                                               29
      Case 5:20-cv-08324-SVK Document 49 Filed 02/17/21 Page 31 of 33



 1                                     SEVENTH CAUSE OF ACTION
                                             (On behalf of the class)
 2                                               ACCOUNTING
 3                       In the Alternative to the First through Sixth Causes of Action

 4           209.    Plaintiffs re-allege and incorporate by reference paragraphs 1 through 120 as if fully
 5   set forth herein.
 6           210.    LinkedIn and advertisers contracted when advertisers submitted winning auction
 7   bids, obligating advertisers to pay LinkedIn money for ad placement on LinkedIn.
 8           211.    LinkedIn has admitted that it miscalculated certain ad metrics, such as those related
 9   to videos and impressions, for a period of years. LinkedIn has also admitted that it knew about
10   these errors in at least August 2020, but it did not communicate them until November 2020.
11   Meanwhile, millions of bids for advertising space were submitted and accepted on LinkedIn.
12           212.    LinkedIn’s admissions demonstrate that it owes money to Plaintiffs and Class
13   members as a result of inaccurate and inflated ad metrics based on impressions and views.
14           213.    LinkedIn has failed to provide the data needed for the Plaintiffs and Class members
15   to determine the nature and scope of the inflated metrics and the extent of economic loss that those
16   advertisers have suffered as a result of LinkedIn’s communication and calculation of inaccurate
17   and inflated ad metrics.
18           214.    The data and information needed to calculate the harmed caused by LinkedIn and
19   the damages that Plaintiffs and Class members suffered remains exclusively within the control of
20   LinkedIn and has remained so at all relevant times. LinkedIn harvests this data and information in
21   performing its end of the contract and prevents advertisers from communicating information about
22   ad metrics and pricing in its form contracts with advertisers.
23           215.    Given LinkedIn’s communication and calculation of inaccurate and inflated ad
24   metrics for years, and in intentionally keeping advertisers in the dark about its failures for months,
25   LinkedIn must be held accountable and must compensate Plaintiffs and Class members for their
26   overcharges with appropriate oversight.
27

28

                              FIRST AMENDED CLASS ACTION COMPLAINT
                                               30
      Case 5:20-cv-08324-SVK Document 49 Filed 02/17/21 Page 32 of 33



 1          216.    LinkedIn’s egregious conduct has forfeited its ability to dictate unilaterally who gets

 2   compensated, in what form, and how much they will get. Plaintiffs and Class members are not

 3   required to accept payment on LinkedIn’s terms and accepting LinkedIn’s word as fact, as

 4   LinkedIn’s conduct and performance in communicating and calculating ad metrics in an inaccurate

 5   and inflated manner demonstrates that LinkedIn is unreliable when it comes to calculating what

 6   advertisers owe and the value that they will receive from their ad spend.

 7          217.    Accordingly, Plaintiffs and Class members seek, at a minimum, an order requiring

 8   LinkedIn to provide a full and complete accounting of all transactions and records relating to

 9   Plaintiff’s and other Class members’ advertising on LinkedIn to enable Plaintiff and Class members

10   to determine the nature and scope of the inaccurate and inflated metrics, and the full extent of the

11   harm caused by the ad metrics that LinkedIn communicated to and calculated on behalf of all

12   advertisers.

13                                       PRAYER FOR RELIEF

14   WHEREFORE, Plaintiffs TopDevz and Noirefy, on behalf of themselves and the Class, seek the

15   following relief:

16      a. And order certifying this action as a class action under Fed. R. Civ. P. 23, defining the Class

17          as requested herein, finding that Plaintiffs are proper representatives of the Class requested

18          herein, and appointing Plaintiffs’ counsel as Class Counsel.

19      b. Plaintiffs request injunctive relief. Awarding injunctive and other equitable relief as is

20          necessary to protect the interests of the Class, including: (i) and order prohibiting LinkedIn
21          from engaging in the wrongful acts described herein; (ii) requiring LinkedIn to engage third-
22          party auditors to conduct audits and evaluations of LinkedIn’s ad metrics and ordering them
23          to promptly correct any problems or issues detected by these auditors, and (iii) requiring
24          LinkedIn to disclose any further inaccuracies with respect to its ad metrics in a timely and
25          accurate manner.
26      c. In the alternative, Plaintiffs seek an order requiring LinkedIn to provide a full and complete
27          accounting of all transactions and records relating to Plaintiff’s and other Class members’
28          advertising on LinkedIn to enable Plaintiff and Class members to determine the nature and

                           FIRST AMENDED CLASS ACTION COMPLAINT
                                            31
      Case 5:20-cv-08324-SVK Document 49 Filed 02/17/21 Page 33 of 33



 1           scope of the inaccurate and inflated metrics, and the full extent of the harm caused by the

 2           ad metrics that LinkedIn communicated to and calculated on behalf of all advertisers.

 3       d. Plaintiffs also request damages, restitution, punitive damages, attorneys’ fees, statutory

 4           costs, and such other relief as is just and proper. Plaintiffs seek attorneys’ fees under

 5           California Code of Civil Procedure 1021.5.

 6                                      DEMAND FOR JURY TRIAL

 7           Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiffs hereby demand trial

 8   by jury in this action of all issues so triable.

 9

10      Dated: February 17, 2021                          Respectfully submitted,

11                                                        s/ J. Dominick Larry
12
          Warren Postman (#330869)                        Brooke Smith (pro hac vice)
13          wdp@kellerlenkner.com                           brooke.smith@kellerlenkner.com
14        Jason Ethridge (pro hac vice)                   J. Dominick Larry (pro hac vice)
           jason.ethridge@kellerlenkner.com                 nl@kellerlenkner.com
15        KELLER LENKNER LLC                              KELLER LENKNER LLC
          1300 I Street, N.W., Suite 400E                 150 N. Riverside Plaza, Suite 4270
16        Washington, DC 20005                            Chicago, IL 60606
          Phone: (202) 918-1123                           Phone: (312) 216-8656
17        Facsimile: (312) 971-3502                       Facsimile: (312) 971-3502
18
         Antonio Romanucci (pro hac vice)                 Keith Custis (#218818)
19         aromanucci@rblaw.net                            kcustis@custislawpc.com
         David Neiman (pro hac vice)                      CUSTIS LAW, P.C.
20         dneiman@rblaw.net                              1875 Century Park East, Suite 700
         Bryce T. Hensley (pro hac vice)                  Los Angeles, CA 90067
21
           bhensley@rblaw.net                             Phone: (213) 863-4276
22       ROMANUCCI & BLANDIN, LLC                         Facsimile: (213) 863-4277
         321 N. Clark Street, Suite 900
23       Chicago, IL 60654
         Phone: (312) 458-1000
24       Facsimile: (312) 458-1004
25       Attorneys for Plaintiffs TopDevz, LLC, and
         Noirefy, Inc.
26

27

28

                             FIRST AMENDED CLASS ACTION COMPLAINT
                                              32
